                   IN THE UNITED STATES DISTRICT COURT

                         FOR THE DISTRICT OF ALASKA


 UNITED STATES OF AMERICA,

                    Plaintiff,                  Case No. 4:13-cr-00009-RRB

       vs.
                                                          ORDER
 JOSEPH JOHN BRENNAN, III,

                    Defendant.




             Upon due consideration of Defendant’s Motion for Early Termination of

Supervised Release at Docket 55, and the Government’s non-opposition thereto at

Docket 57, the motion is GRANTED.

             IT IS HEREBY ORDERED that Defendant’s term of supervised release shall

terminate on September 14, 2020.

             IT IS SO ORDERED this 28th day of August, 2020, at Anchorage, Alaska.


                                                      /s/ Ralph R. Beistline
                                                    RALPH R. BEISTLINE
                                               Senior United States District Judge




        Case 4:13-cr-00009-RRB Document 57 Filed 08/31/20 Page 1 of 1
